IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                             NO. WR-81,805-01



                         EX PARTE DARQUEL DAMAR TIBBS, Applicant



                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. CR32866-A IN THE 75TH DISTRICT COURT
                               FROM LIBERTY COUNTY



        Per curiam.

                                                  OR D ER

        Applicant was convicted of manufacture or delivery of a controlled substance and sentenced to

fifteen years’ imprisonment. He filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX. CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal after his adjudication hearing because

counsel failed to timely file a notice of appeal. Applicant has alleged facts that, if true, might entitle him to

relief. Garza v. Idaho, 139 S. Ct. 738 (2019); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App.

1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App. 2003). Accordingly, the record should be
                                                                                                                2

developed. The trial court is the appropriate forum for findings of fact. TEX. CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order adjudication counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court

elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX.

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant was

denied his right to an appeal because trial counsel failed to timely file a notice of appeal. The trial court may

make any other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.




Filed: October 21, 2020
Do not publish